Citation Nr: 0025392	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  97-00 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE


Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disability.  



REPRESENTATION

Appellant represented by:	Keith Synder, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from August 1974 to May 
1975.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  

In January 1976, the RO denied entitlement to service 
connection for an acquired psychiatric disability and so 
informed the veteran that same month.  He did not timely 
appeal, and the decision became final.  Subsequent unappealed 
rating actions which confirmed the denial were issued in 
March 1985, May 1985, June 1986, July 1987, October 1987, 
December 1987 and July 1988.  In April 1996, the veteran 
attempted to reopen his claim and this appeal ensued after 
the RO found in November 1996 that no new and material 
evidence had been received.  

The Board affirmed the RO's denial of the veteran's claim in 
February 1999.  The veteran appealed the denial to The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court").  Pursuant to a joint 
remand by the parties, the Court issued an Order which 
vacated the Board's December 1999 decision and remanded the 
matter to the Board.  After vacating the Board's decision, 
the Court indicated that the basis of the remand was to allow 
the Board to consider a 1987 statement submitted by the 
veteran's mother.  The Court directed a determination based 
on whether the statement constituted new and material 
evidence since the January 1976 rating action.  After a 
review of the record, the Board notes that the last prior 
final denial occurred in July 1988.  

It has been held that where the remand orders of the Court 
are not complied with, the Board itself errs in failing to 
insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
It is also noted that the Board's task on remand, pursuant to 
the law-of-the-case doctrine, is to follow the findings, 
holdings, and instructions contained in the appellate court's 
mandate.  However, literal compliance with the appellate 
court's mandate is not required where there is "an extremely 
good reason to do otherwise." Vieux Carre Property Owners, 
Residents and Associates, Inc. v. Brown, 948 F.2d 1436, 1442 
(5th Cir. 1991) (Vieux Carre).  Thus the Board will proceed 
with a determination in this case as appropriate.  


FINDINGS OF FACT

1.  In January 1976, VA denied the veteran's claim for 
service connection for acquired psychiatric disability, and 
so informed him that same month.  The veteran did not perfect 
his appeal and the decision became final.  Subsequent 
unappealed rating actions which confirmed the denial were 
issued in March 1985, May 1985, June 1986, July 1987, October 
1987, December 1987 and July 1988.  

2.  The veteran was notified in August 1988 of the RO's July 
1988 decision and the veteran did not timely appeal.  That 
decision therefore became final.  

3.  In April 1996, the veteran attempted to reopened his 
claim, and this appeal ensued after the RO found that no new 
and material evidence had been received.  

4.  The additional evidence received since the July 1988 
denial of service connection for acquired psychiatric 
disability consists of VA and non-VA medical records dated 
beginning in 1989 and diagnosing schizophrenia.  

5.  This evidence is cumulative, and does not bear directly 
and substantially on whether an acquired psychiatric 
disability was incurred in or aggravated by service, and it 
is not so significant that it must be considered in order to 
decide the claim.  


CONCLUSIONS OF LAW

1.  The July 1988 rating decision which denied service 
connection for an acquired psychiatric disorder is final. 38 
U.S.C.A. § 7105(c) (West 1991).

2.  Evidence received since the unappealed July 1988 denial 
of service connection for acquired psychiatric disability is 
not new and material and the claim is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 1991).  The July 1988 denial 
of service connection for acquired psychiatric disability is 
final, based upon the evidence then of record.  38 U.S.C.A. 
§ 7105 (West 1991).  However, if new and material evidence is 
submitted, a previously denied claim must be reopened.  
38 U.S.C.A. § 5108 (West 1991).  Therefore, the issue for 
appellate determination is whether the evidence received 
since the July 1988 rating decision is new and material under 
the provisions of 38 C.F.R. § 3.156(a) (1991).  In accordance 
with 38 C.F.R. § 3.156(a), "[n]ew and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

Under the precedent decision of The Court in Evans v. Brown, 
9 Vet. App. 273, 283-285 (1996), in order to reopen a 
previously and finally denied claim there must be new and 
material evidence entered into the record since the most 
recent denial on any basis, either on the merits or on an 
attempted reopening.  Therefore, the evidence which must be 
considered at this time, in connection with the veteran's 
claim of service connection for schizophrenia, is that which 
has been submitted since the RO's last prior final decision 
addressing that matter, in July 1988.  

The veteran sought service connection for a nervous 
disability in May 1975.  The veteran's service medical 
records were considered, among which was a report pertaining 
to the veteran's hospitalization in March 1975, apparently in 
response to emotional difficulties experienced during clerk-
typist occupational training.  Following his admission, the 
veteran related that he had been hospitalized at several 
facilities prior to service for psychiatric problems, the 
most recent such hospitalization having occurred the month 
preceding his entrance into service.  Findings on mental 
status examination, performed in conjunction with the 
veteran's hospitalization in March 1975, included autistic 
thinking.  The diagnosis on the veteran's discharge, 
approximately two weeks after he had been admitted, was 
chronic schizophrenia.  In April 1975, a Medical Board 
determined that the veteran had schizophrenia prior to having 
entered service, which was not aggravated therein, and found 
him to be unfit for service.  In early May 1975, while still 
in service, the veteran was admitted to a VA facility.  On 
what was apparently an intake examination, the veteran was 
found to have paranoid delusions.  His thought processes 
improved with the taking of medication ("Mellaril"), and 
the diagnosis on his discharge, on May 28, 1975, was chronic 
paranoid schizophrenia.  Two days later, on May 30, 1975, the 
veteran was discharged from service.  

The RO denied entitlement to service connection for a nervous 
disability in January 1976, finding that the disability pre-
existed service and was not aggravated by service.  The 
veteran was informed of this decision in January 1976, he 
disagreed in July 1976, and a statement of the case was 
issued in November 1976.  The veteran did not submit a 
substantive appeal, and the decision became final.  The RO 
has confirmed and continued the denial in March 1985, May 
1985, June 1986, July 1987, October 1987, December 1987 and 
July 1988.  The last final rating action was accomplished in 
July 1988, after notice was sent to the veteran in August 
1988, and he did not timely appeal.  

Evidence of record when the last final rating action was 
accomplished in July 1988 consisted of the service medical 
records as well as reports pertaining to the veteran's 
multiple periods of hospitalization, examinations and 
presentations for outpatient therapy, under VA as well as 
non-VA auspices, dating from 1976 through the late 1980's.  
The evidence includes reports, of solely VA origin, 
pertaining to hospitalizations in February-March 1976 (as the 
earliest VA hospitalization), and October-November 1977 (to 
include a separate statement from the veteran's treating VA 
physician); a report pertaining to the veteran's examination 
by VA in September 1979; reports pertaining to the veteran's 
VA hospitalizations in May-June 1983, February-April 1984, 
May-July 1984, January-February 1985, and August 1987; and a 
report pertaining to the veteran's examination by VA in May 
1987.  Records of VA treatment in May 1988 are of record.  
The pertinent diagnosis on each of the above-cited VA 
hospitalizations and examinations is schizophrenia.  The 
evidence of non-VA origin includes a report pertaining to the 
veteran's approximately three-month hospitalization, 
terminating in February 1979, at a state (Colorado) 
psychiatric facility, on which the pertinent diagnosis is 
schizophrenia.  

Also submitted in support of the veteran's claim and of 
record at the time of the prior final denial was a letter 
from the veteran's mother received in December 1986, stating 
that the veteran had never been ill before service except for 
a cold.  Statements of two friends of the veteran were 
submitted and of record.  One statement indicated that the 
veteran was not nervous prior to service, and the other noted 
that since 1979, it was observed that the veteran had a 
nervous disorder.  In an affidavit dated in December 1987, 
the veteran's mother stated, among other things, that the 
veteran had never been diagnosed with a psychiatric problem 
prior to service, and that he had never been hospitalized for 
any psychiatric problem prior to service.  

Evidence added to the record since the July 1988 rating 
action consists of private medical records of treatment from 
June 1989 to May 1990 for nervous problems, as well as a VA 
report of examination dated in July 1992, which found chronic 
schizophrenia.  Also submitted is clinical data which is 
related to outpatient psychiatric therapy rendered the 
veteran in 1995 and 1996.  The pertinent diagnosis is 
schizophrenia.  

In considering whether new and material evidence has been 
submitted to reopen a claim for service connection for 
acquired psychiatric disability, the Board has determined 
that the medical evidence added to the record since July 1988 
is not new and material.  In this regard, the Board is 
constrained to point out that the evidence in VA's possession 
reflected that the veteran, as of that time, had 
schizophrenia.  Significantly, the above-cited recently 
received items of medical evidence, which bear on current 
treatment reflect, in each instance, an assessment of 
schizophrenia.  These items of evidence are, therefore, in 
accordance with the pertinent aspect of 38 C.F.R. § 3.156(a) 
quoted above, wholly cumulative (since they convey 
information of which VA was aware in July 1988) and, as such, 
are, in each instance, not 'new and material".  

As the foregoing explains the need for competent evidence 
demonstrating that the veteran's nervous disability was 
incurred in or aggravated by military service, or manifest to 
a degree of 10 percent within one year after discharge 
therefrom, the Board views its discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim for service connection for 
this disability.  Graves v. Brown, 8 Vet. App. 522, 524 
(1996).  Finally, because the veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit-of-the-doubt 
doctrine may not be applied in this case.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).

As noted above, in considering whether there is "new and 
material evidence," all evidence submitted since the last 
time that the claim was finally disallowed on any basis must 
be considered.  Evans v. Brown, 9 Vet. App. 27 (1996).  Based 
on the foregoing, and in response to the remand directives of 
the Court, the Board finds that the statement submitted by 
the veteran's mother in 1987 is not new and material evidence 
since it was previously considered in a prior final denial of 
the veteran's claim.  

The Board is aware of the prior Board findings noted in the 
now vacated Board decision as well as the instructions noted 
in the Court's joint remand.  Having determined, on review of 
the case, that the last prior final denial occurred not in 
1976, but rather in July 1988, the Board has readjudicated 
the claim accordingly.  While the Court's remand instructions 
were not literally complied with, the Board is of the opinion 
that the current findings support an extremely good reason 
for the Board's actions on remand.  The Board finds that upon 
review of the record in accordance with the governing law, no 
new and material evidence has been submitted that is 
sufficient to reopen the veteran's claim.  


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim for service connection for 
acquired psychiatric disability is denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


 



